Citation Nr: 0103500	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION 

The veteran had active military service from June 1964 to 
June 1967.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as the Court) from a March 8, 2000 
decision of the Board of Veterans' Appeals (the Board) that 
denied entitlement to service connection for PTSD.  The Court 
vacated the March 8, 2000 Board decision and remanded the 
case for another decision taking into consideration matters 
raised in its order.

The Board in December 2000 advised the veteran's attorney of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  The attorney's January 2001 letter in 
response asked, in essence, that the Board take action as 
directed by the Court's decision. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The parties filed a joint motion to remand with the Court 
wherein it was agreed that further development would be 
completed.  The Board was to once again request stressor 
information from the appellant and obtain other corroborating 
information from the service department regarding claimed 
events during his service aboard the USS CORAL SEA and other 
locations which he reported as stressors.  The Board was to 
obtain records from the Social Security Administration (SSA) 
and have another comprehensive examination completed. 

Further, the Board is bound by the regulations and the 
implied standard of proof for service connection under 
section 3.304(f).  See for example Patton v. West, 12 Vet. 
App. 272, 280 (1999).  There are VA examinations that did 
find PTSD and there are other assessments that did not.  

The basic elements to establish service connection for PTSD 
are set forth under 38 C.F.R. § 3.304(f)(2000).  The current 
standard for adjudication of claims such as the veteran's on 
the merits requires that consideration be given to developing 
corroborating evidence and a discussion of the application of 
the-benefit-of-the-doubt rule.  The veteran is entitled to 
have his claim adjudicated under the adjudicative provisions 
which are more favorable to him.  See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen v. 
Brown, 10 Vet. App. 128, 142-43 (1997), see also Karnas v. 
Derwinski, 1 Vet. App. 301 (1991).

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.

The special evidentiary procedures for PTSD claims are VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 that are a 
substantially expanded version of former MANUAL M21-1, 
Part III,  7.46(c)(2).  The general M21-1 provisions on PTSD 
claims require:  "In cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor, it is necessary to develop for this 
evidence."  MANUAL M21-1, Part III,  5.14(b)(3). 
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

The claimant has alleged events that occurred in service that 
medical providers have accepted to support the diagnosis of 
PTSD.  The specific development is provided under paragraph 
5.14b(3)(a) and 5.14b(5) and requires VA to always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor and that a 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or the Marine 
Corps.  The manual provisions regarding PTSD have been held 
to be substantive rules that are the equivalent of VA 
regulations.  Patton, 12 Vet. App. at 277.  

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  The Board notes that nowhere 
in the record does a clinician doubt the veteran's 
credibility.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported stressors.  The 
recent decision in Patton clearly alters the landscape in the 
adjudication of claims of service connection for PTSD based 
upon personal assault, but not the adjudication here in view 
of the facts of this case.  See also Doran v. Brown, 6 Vet. 
App. 283, 289 (1993).

The RO did not send an inquiry to the U.S. Army & Joint 
Services Environmental Support Group (ESG, now the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)) in 
order to obtain additional information which might help in 
corroborating claimed stressors.  The inquiry would appear to 
be a necessary element in the duty to assist in view of the 
regulatory equivalent of the manual provisions.  

Recently, the VA General Counsel issued a precedent opinion 
concerning determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A.  § 
1154(b) that bears directly on the merits adjudication of 
this claim.  VAOPGCPREC 12-99, October 18, 1999.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the service 
department and obtain additional 
administrative records that document the 
veteran's unit participation/activities 
for his period of service at the El 
Centro NAS in 1964 and any account of his 
activities in rescue or recovery 
operations, etc. as a result of an 
aircraft accident that occurred there in 
late October 1964.  Any ship logs that 
could corroborate his claimed pilot 
rescue missions and deaths of sailors 
while serving with the USS CORAL SEA 
should also be requested.   

3.  The RO should obtain from the SSA all 
records pertinent to the appellant's 
claim for SSA disability benefits 
including the medical records relied upon 
by the Administrative Law Judge in the 
January 1995 decision.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

4.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability any additional 
information including, but not limited 
to, instances of any combat exposure; 
detailed descriptions of stressful 
events, including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else 
who witnessed the claimed incidents and 
whether the incident recalled might have 
been reported to military authorities.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should forward 
the pertinent information along with the 
personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to verify the stressors 
claimed by the veteran.

7.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record. 




8.  If the USASCRUR has verified any of 
the veteran's stressors, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist who has not 
previously examined him to determine 
whether the veteran has PTSD that is 
related to the verified stressor(s).  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
as verified by the USASCRUR.  

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD now in effect.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the "stressor(s)" that caused the 
disorder and the evidence relied on to 
establish the existence of the 
stressor(s).  

The examiner must also comment explicitly 
upon whether there is a link between such 
stressor or stressors and current 
symptoms.  The report of the examination 
should include rationale for all opinions 
expressed and should attempt to reconcile 
the various diagnoses of record.  All 
necessary special studies or tests should 
be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination.

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
to the extent possible.  


In particular, the RO should review the 
requested examination report (if 
conducted) and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement 
service connection for PTSD in accordance 
with the current adjudication guidance and 
applicable legal precedent.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a VA examination 
without good cause shown may adversely affect the outcome of 
his claim of entitlement to service connection for PTSD.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


